DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 3/15/22, with respect to claims 1-9 and 11-15 have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments, see page 10, filed 3/15/22, with respect to claim 10 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 16 and 22, the prior art does not specifically teach a server that receives an image from a terminal device and performs detection of a print medium cassette within the image to determine if content stored in the server should be transmitted to the terminal, the content being one of print data and information for editing print data.  Similar prior art such as U.S. patent application publication 2017/0001821 by Sato et al. discloses capturing an image of a print medium resting on 
Claims 17-21 are allowed because they depend upon an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672